Citation Nr: 1743025	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDING OF FACT

The Veteran notified the Board by February 2016 and May 2017 statements that he wished to withdraw his appeal as to the claims for service connection for sleep apnea and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the claims for service connection for sleep apnea and hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claims

By February 2016 and May 2017 written statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran indicating that he wished to withdraw his appeal as to the claims for service connection for sleep apnea and hypertension.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the stated claims and they are dismissed.


ORDER

Entitlement to service connection for hypertension is dismissed.

Entitlement to service connection for sleep apnea is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


